DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 8-20-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(S) filed 8-20-2020.

Claim Rejections - 35 USC § 102



5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 16-18, 20 & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bol (US 2008/0289739 A1).

Regarding claims 1, 19-20 & 22 Bol teaches a piston compartment 50, a piston 55 housed in the piston compartment 50 , an intake opening 51 configured to be external to an inner space (fig. 2) of the tire 26 when the self-inflation device 25 is installed in an operational position (fig. 2), the intake opening 51 configured for fluidically connecting the piston compartment to ambient atmosphere external to the inner space (interpreted as an intended use recitation), and a valve 6 17 for controlling airflow between the piston compartment and the inner space of the tire (interpreted as an intended use recitation), wherein airflow between the piston compartment 50 and the inner space (fig. 2) is allowed when the valve 6 17 is opened and prevented when the valve 6 17  is closed; wherein the piston 55 is movable within the piston compartment 50 between an air intake position in which the intake opening fluidically connects the piston compartment 51 and the ambient atmosphere [abstract][0035][claim 1], and a compression position [0032][0034][0035][0038][0041], in which the piston 6 17 fluidically seals [0032][0033][0036][0042][0048][0049][claim 6] the piston compartment 50 from the intake opening 51, thereby creating a compression chamber [0032][0034][0035][0038][0041]; and wherein, when the self-inflation device 25 is installed in the operational position (fig. 2-4), the piston 55 opens and closes the valve 6 17, and cycles between the air intake and the compression positions, through application of centrifugal force onto the self-inflation device 25 by rotation of the tire [claims 1-20].

Regarding claim 2 Bol teaches a pin 132 located in the piston compartment 50 and configured to press the valve 6 17 when the piston 55 is in the compression position, to thereby open the valve 6 17.

Regarding claim 16 Bol teaches a tire valve portion having a one way inflation channel (inherent to the function of a valve) and an intake channel attached to the intake opening 51; wherein the tire valve portion 6 17 is positioned at a tire valve opening of the tire.

Regarding claim 17 Bol teaches the one way inflation channel 134 146  includes an inflation valve.

Regarding claim 18 Bol teaches a mount  adapted to fixate the self-inflation device in relation to the tire [0080].
Allowable Subject Matter



6.	Claims 3-14 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 3 Bol does not anticipate nor render obvious a sub-pressure compartment configured on an opposing side of the body relative to the piston compartment, and including a plunger slidably configured therein, wherein the plunger is movable within the sub-pressure compartment between an open position, 4 in which air fills into the sub-pressure compartment via the air intake opening, and a closed position, in which the plunger compresses the air within the sub-pressure compartment; and an interior air channel within the body for fluidically connecting between the sub-pressure compartment and the piston compartment; wherein, in the air intake position, the piston compartment is configured to receive air from the sub-pressure compartment via the interior air channel.

Regarding claims 10 Bol does not anticipate nor render obvious the piston has a piston opening internal to the inner space, the piston is moved to a pulled position by centrifugal force applied by rotation of the tire to open the intake opening in the air intake position, and moved to a pushed position by air pressure from the inner space to6 block the intake opening and create the compression chamber within the piston compartment in the compression position, and wherein the valve is opened when the piston is in the pushed position.

Regarding claim 21 Bol does not anticipate nor render obvious a sub-pressure compartment configured on an opposing side of the body and a plunger slidably configured therein, and an interior air channel within the body for connecting air between the sub-pressure compartment and the piston compartment, wherein the piston compartment is connectable to the intake opening via the sub-pressure compartment and the interior air channel, a first connecting rod extending laterally from the piston along a shaft axis, a second connecting rod extending laterally from the plunger along the shaft axis, a crankshaft configured perpendicular to the first and second connecting rods and extending therebetween, and a weight attached to the crankshaft between the first and second connecting rods, such that rotation of the weight causes corresponding reciprocal movement of the first and second connecting rods, wherein the first connecting rod and second connecting rod are attached to the crankshaft at rotationally opposing positions, such that when the plunger is extended, the piston is retracted, and vice versa, and the method further comprises: rotating the weight with centrifugal force applied by rotation of the tire; converting rotational motion of the weight into linear motion of the first and second connecting rods; 8 and reciprocally moving the plunger and the piston.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10300749 B1 Self-inflation device for a tire
US 20140271261 A1 Automatic Tire Inflator System
US 20120018070 A1 AUTOMATIC TIRE INFLATION SYSTEM

US 20090107602 A1 Self-inflating tire valve
DE 4201691 A1 Self-inflating pneumatic tyre - has internal piston pump actuated by tyre-running deflection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856